On March 2, 1912, appellant issued a policy of insurance on the life of W. C. Lovejoy, containing a provision making said policy void on failure to pay a premium within 30 days after it became payable. The insured defaulted in the payment of the premium payable March 2, 1914, and continued in default for more than 30 days thereafter. Appellant gave notice to the insured that the policy had been forfeited under its terms because of the nonpayment of the premium. The policy provided for the reinstatement of same within three years from the date of default in the payment of any premium "upon evidence of insurability satisfactory to the company," and also the payment of the arrears of premiums with interest thereon. On March 14, 1914, the insured made application for reinstatement, submitting his application in writing, and as a part thereof, also, the medical examiner's report. At the same time he paid the past-due premiums with interest. The premiums were accepted, the application approved, and the policy reinstated. On August 25, 1914, the insured died by his own hand or act, proof of which was made to appellant on September 22d following.
In the application for reinstatement the insured had agreed that appellant would not be liable under the policy should he die by his "own hand or act, whether sane or insane, within one year from the date of such placing in force." And the violation of this agreement is relied upon by the appellant as a complete defense to this cause of action.
One of the grounds of demurrer assigned to the pleas, setting up this defense, takes the point that it does not appear that such an agreement in the application for reinstatement is plainly expressed in the policy sued *Page 339 
on, as required under section 4579 of the Code of 1907.
It is insisted on the part of the appellant that the provisions of the above-cited statute have no application to a renewal or the reinstatement of a policy, but only have reference to the original contract of insurance. This question was considered, however, by this court, in the comparatively recent case of Mutual Life Insurance Co. v. Allen, 166 Ala. 169,51 So. 877, wherein, speaking as to this subject, the court said:
"We are of the opinion, however, that section 4579 is broad enough to include any contract or agreement as to the policy, whether it relates to the issuance of the policy, or to a renewal, revivor, or reinstatement of same. The policy of the statute was to inform the insured of his warranties affecting the validity of his contract by having them expressed in the contract. If they relate to the issuance of the policy, they should be expressed in the original policy. If they relate to a revival or renewal of the policy, they nevertheless relate to the policy contract, and should be expressed in or made a part of the policy as revived or renewed."
See, also, Empire Life Ins. Co. v. Gee, 171 Ala. 435,55 So. 166; Satterfield v. Fidelity Mut. Life Ins. Co.,171 Ala. 429, 55 So. 200; Mutual Life Ins. Co. of N.Y. v. Allen,174 Ala. 511, 56 So. 568; 14 Ann. Cas. (note) 1095.
Under the express holding, therefore, of this court, the agreement in the application for reinstatement, here relied upon, in order to be binding, should have been expressed in, or made a part of, the policy as revived. It, therefore, not appearing that this was done, the agreement cannot be looked to, and is consequently eliminated from further consideration.
It is insisted by counsel for appellant, however, that if this agreement is not to be looked to and held binding, then the appellant may rely upon the agreement which is of like effect in the policy as originally issued, of date March 2, 1912. This insistence is based upon the theory that, although, the policy was dated March 2, 1912, and the agreement that there should be no liability in the event of the insured's death by his own act, whether sane or insane, was limited in time by the following language: "During the period of one year after the date of issue of this policy" — nevertheless, the reinstatement of the policy of March 14, 1914, revived the same, so that such provision should read as if from the date of the reinstatement, and not that of the original policy. This upon the reasoning that it becomes a new contract, as if then for the first time issued; and our attention is directed to the case of Pacific Mut. Life Ins. Co. v. Galbraith, 115 Tenn. 471,91 S.W. 204, 112 Am. St. Rep. 862, which supports that view. We have read with much interest the opinion of the Tennessee court in the above-cited case. The authorities upon the question are, however, in conflict. See note in Gans v. Ætna Life Ins. Co., 214 N.Y. 326, 108 N.E. 443, L.R.A. 1915F, 703. It is a well-recognized rule that insurance contracts are to be liberally construed in favor of the insured, and, upon due consideration of the question, we are of the opinion that the holding in the Galbraith Case, supra, is not in harmony with this rule of construction, and we must respectfully decline to follow it.
Pleas 7 and 8 set up as a defense that the insured died by his "own hand or act, committed suicide." In Supreme Commandery Knights Golden Rule v. Ainsworth, 71 Ala. 436, 46 Am. Rep. 332, this court, speaking of a similar plea, said:
"The plea, consequently, attaching to its words their known legal signification, when used in, or applied to contracts of life insurance, imports voluntary, intentional deprivation of self-existence by the assured while in his senses. * * * Such an act being shown, if it is intended to excuse it, because of the mental unsoundness of the assured at the time of its commission, the fact, the matter of excuse, ought to have been relied upon by the plaintiff. The presumption of law is in favor of sanity, and the burden of proving insanity rests upon the party alleging it."
The case of Pauline Weil v. Travelers' Ins. Co., 78 So. 5281
(present term), a review by certiorari of the decision of the Court of Appeals, is an authority for the view that the incontestable clause in the policy here considered is no answer to a defense based upon the voluntary, intentional deprivation of self-existence by the assured while in his sound mind. This is, in our opinion, but the logical result of the decision of this court in the Ainsworth Case, supra, and we cite it with approval; also the decision of the North Carolina Supreme Court in Scarborough v. American National Ins. Co., 171 N.C. 353,88 S.E. 482, Ann. Cas. 1917D, 1181, where the Ainsworth Case is quoted.
In the Ainsworth Case it is pointed out that an express agreement to pay the insurance money to the assured, in the event he committed suicide, would be repudiated by the court as offensive to law and good morals, and thus the public policy of this state was clearly and unmistakably declared as far back as 1882, and has not been questioned since that time either by the courts or the Legislature. The quotation from the Ainsworth Case, supra, in regard to the plea setting up self-destruction as a defense discloses that pleas 7 and 8 were sufficient, and were not subject to the demurrers interposed thereto. There was error therefore in sustaining the demurrer to these pleas. If plaintiff desired to avoid the same on the ground of mental unsoundness of the assured at the time of the commission of the act, this should have been brought forward by way of replication, and the issue of fact thus presented for determination. For the error, therefore, in sustaining the demurrers to pleas 7 and 8, the judgment of the court below will be reversed.
What we have here said disposes of the *Page 340 
meritorious questions presented on this appeal; although, we have not treated the numerous pleas, replications, and rejoinders, together with the demurrers thereto, separately. So far as appears from the record before us, the conclusion which we have here announced, leaves but the one issue of fact to be determined, that is, as to the mental soundness of the assured, if replications to pleas 7 and 8 are filed presenting the same.
Reversed and remanded. All the Justices concur, except SAYRE, J., who dissents.
1 See, also, 80 So. 348.
                     On Application for Rehearing.